DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eli Mazour on 5/21/2021.
The application has been amended as follows: 

4.	(Canceled)

11.	(Currently Amended) A binary multispectral filter, comprising:
a plurality of layers,
wherein the plurality of layers includes a set of high refractive index layers associated with a first refractive index and a set of low refractive index layers associated with a second refractive index that is less than the first refractive index,
wherein the plurality of layers form a plurality of channels to direct a plurality of wavelengths of light,
wherein the set of high refractive index layers include at least one of: 

a hydrogenated germanium layer, and
wherein the binary multispectral filter enables transmissivity in a spectral range of from approximately 1100 nanometers (nm) to approximately 2000 nm. 

16.	(Currently Amended) The binary multispectral filter of claim 11, wherein, for each of the plurality of channels, a first transmissivity at a threshold angle of incidence [[of]] is within a threshold percentage of a second transmissivity at a 0 degree angle of incidence.

18.	(Currently Amended) A system, comprising:
a set of optical sensors disposed in a substrate; and
a multispectral filter deposited on the substrate,
the multispectral filter including:
a first set of layers and a second set of layers sandwiching one or more spacer layers,wherein the first set of layers and the second set of layers include alternating high refractive index layers with a first refractive index and low refractive index layers with a second refractive index less than the first refractive index,
wherein a material, a thickness, and a quantity of the high refractive index layers and the low refractive index layers are selected to form a set of channels corresponding to the set of optical sensors and to cause a threshold spectral width for the set of channels, 
wherein the high refractive index layers include one or more hydrogenated layers, and
wherein the one or more hydrogenated layers include at least one of:
a hydrogenated germanium layer, or
a hydrogenated silicon germanium layer, and
wherein the multispectral filter enables transmissivity in a spectral range from at least approximately 1200 nanometers (nm) to approximately 1900 nm.

	19.	(Canceled)

Election/Restrictions
Claim 1 allowable. The restriction requirement, as set forth in the Office action mailed on 2/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/12/2020 is withdrawn.  Claims 11 and 18 and their dependents, directed to a multichannel binary filter no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5-11, 13-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper, as detailed by the 3/3/2021 Ex parte Quayle action.
In re 11 and 18, the independent claims were amended herein to recite allowable subject matters detailed by the 3/3/2021 Ex parte Quayle action.
In re 2, 3, 5-10, 13-17, 20-23, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872